                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA



FIREFIGHTERS’ RETIREMENT
SYSTEM, ET AL                                                               CIVIL ACTION

VERSUS                                                                      13-373-SDD-EWD

CITCO GROUP LIMITED, ET AL


                                                RULING

       Before the Court is Plaintiffs’ Objections to the Ruling Dated May 22, 2018,1 which

appeals the Ruling of the Magistrate Judge2 that denied Plaintiff’s Motion to Compel3

certain documents that the responding Citco Defendants4 had identified as privileged. In

opposition to the Motion to Compel, the Citco Defendants urged the Magistrate to apply

the substantive law of England on the issue of privilege. Unpersuaded that the issue

presented a conflict of law, the Magistrate Judge analyzed the privilege question pursuant

to the Louisiana/federal common law of attorney-client privilege. The choice of law is not

challenged in this appeal. Therefore, this Court applies federal common law.

       At issue are 267 documents which the Citco Defendants claim are covered by

attorney-client privilege. The subject documents relate to a 2008 transaction in which a

Citco Group affiliate sold a fund-of-funds called Richcourt Holding, Inc. ("Richcourt

Transaction") to Alphonse Fletcher, the investment manager of the Leveraged fund,



1
  Rec. Doc. No. 672.
2
  Rec. Doc. No. 668.
3
  Rec. Doc. No. 578.
4
  Citco Technology Management, Inc. (“CTM”), Citco Banking Corporation N.V. (“Citco Banking”), Citco
Fund Services (Cayman Islands) Limited (“CFS Cayman”), and The Citco Group Limited (“Citco Group”)
(collectively, the “Citco Defendants”).
which is the subject of this litigation. The documents which Citco contends are privileged

involve communications between in-house lawyers for Citco Group, Citco Group's outside

counsel at Linklaters LLP, an English law firm that advised Citco on the Richcourt

Transaction, and UBS AG ("UBS"), which served as Citco Group's investment banker on

the Richcourt Transaction.

        In what can only be described as a scant and ill-supported two-page objection to

the Magistrate’s ruling, the Plaintiffs advance two arguments: First, Plaintiffs argue that in

failing to apply the Second Circuit’s Ackert5 decision, the Magistrate “essentially

establishes a new judicial privilege for investment banks in commercial transactions

where the client also retains a lawyer.”6 Secondly, Plaintiffs claim that the Magistrate

committed “error in finding ‘[t]he detailed descriptions set forth on the Citco Defendants'

privilege log reflect that the withheld communications were primarily for the purpose of

obtaining or rendering legal advice.’”7 Plaintiffs argue that “the only thing the Court relied

upon was the use of legal advice in the description by Citco.”8

        The Court rejects the Plaintiffs’ arguments. While it is axiomatic that

communications which involve third persons are not protected by attorney-client privilege,

if the third-party was instrumental to and engaged for the purpose of assisting in the

rendition of legal advice, the communication may be privileged. “What is vital to the

privilege is that the communication be made in confidence for the purpose of obtaining

legal advice from the lawyer.” U.S. v. Kovel.9 The Magistrate correctly found that “[t]he




5
  United States v. Ackert, 169 F.3d 136, 139 (2d Cir.1999).
6
  Rec. Doc. No. 672, p. 2.
7
  Id.
8
  Id.
9
  296 F.2d 918, 920 (2d Cir. 1961).
Fifth Circuit has cited Kovel with approval in the context of a case applying the federal

common law of attorney-client privilege, and courts in this Circuit have relied on Kovel

when determining whether communications with third parties are privileged.”10 The

Magistrate Judge correctly reasoned that “the controlling factor in these cases is whether

the third-party was necessary for the rendering of legal advice or was instead providing

business advice.”11 The Magistrate concluded that Ackert, “which dealt with an investment

banker approaching a client with an unsolicited business deal rather than a client’s

specific retention of an investment banker to aid with a particular transaction,

distinguishable.”12 This Court agrees.

        The Magistrate Judge looked to the engagement letter between Citco Trading and

UBS. The Magistrate also considered the Declaration of Citco Groups’ General Counsel,

Mr. Braham and found that “UBS was retained by Citco Trading to provide various

services. Some of these services – specifically with respect to developing and contacting

potential purchasers, and preparing and circulating sales documentation – do not appear

to be focused on providing services necessary for the rendering of legal, rather than

business, advice. However, other services (i.e., assisting in the negotiation of the terms

of the transaction) may fairly be within the scope of that necessary for Linklaters to provide

legal advice to Citco Trading.”13 The Magistrate Judge then undertook an analysis of the

“detailed descriptions set forth on the Citco Defendants’ privilege log” and concluded that




10
   Rec. Doc. No. 668, p. 10, n. 37 and n. 38.
11
   Id. at p. 12.
12
   Id.
13
   Rec. Doc. No. 668, p. 15.
the descriptions “reflect that the withheld communications were primarily for the purpose

of obtaining or rendering legal advice”.14

        Based on the plain language of FRCP Rule 26(c), a review of the privilege log, the

Declaration of Mr. Braham, and the engagement agreement with UBS, the Magistrate

concluded that “the privilege log setting out withheld UBS Documents contains

descriptions that meet the Citco Defendants’ burden of establishing that UBS was

involved in these communications with the primary purpose of obtaining or facilitating the

rendition of legal advice.”15 The Court finds no clear error in this factual finding and further

the Court finds that the Magistrate properly applied relevant caselaw and rules of

procedure.

        For the reasons set forth above, the Plaintiffs’ Objections to the Ruling Dated May

22, 201816 is DENIED and the Magistrate Judge’s Ruling17 is hereby AFFIRMED.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on November 13, 2018.




                                             S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




14
   Rec. Doc. No. 668, p. 15.
15
   Rec. Doc. No. 668, p. 16.
16
   Rec. Doc. No. 672.
17
   Rec. Doc. No. 668.
